— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.) rendered August 16, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a police officer impermissibly bolstered the prosecution’s identification testimony by testifying that the undercover officer who had purchased the drugs confirmed through a radio communication that the defendant, who had been taken into custody near the scene of the crime, was the person who had sold him the drugs. However, because the defendant was already under arrest at the time of this communication any bolstering effect was minimal (see, People v Reynolds, 169 AD2d 740). Furthermore, any error in the admission of such bolstering testimony must be deemed harm*791less in light of the ample opportunity which the undercover officer had to observe the defendant during the commission of the crime and the undercover officer’s strong identification testimony (see, People v Johnson, 57 NY2d 969, 970-971; People v Mobley, 56 NY2d 584; People v Hawthorne, 175 AD2d 880). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.